Citation Nr: 0103370	
Decision Date: 02/02/01    Archive Date: 02/14/01

DOCKET NO.  00-11 647	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUES

1.  Entitlement to an increased evaluation for post-traumatic 
stress disorder (PTSD), currently evaluated as 50 percent 
disabling.

2.  Entitlement to service connection for chloracne.

3.  Entitlement to service connection for peripheral 
neuropathy with pain and fatigue as a result of exposure to 
herbicides.

4.  Entitlement to an increased evaluation for tinea 
corporis, currently evaluated as 10 percent disabling.

5.  Entitlement to an increased evaluation for hypertension, 
currently evaluated as 10 percent disabling.

6.  Entitlement to a compensable evaluation for hemorrhoids.

7.  Entitlement to a compensable evaluation for a status post 
right knee laceration.

8.  Entitlement to a total rating based on individual 
unemployability due to service-connected disabilities.


REPRESENTATION

Appellant represented by:	The Law Offices of Carpenter 
Chartered


ATTORNEY FOR THE BOARD

John J. Crowley, Counsel


INTRODUCTION

The veteran served on active duty from March 1968 to October 
1970 and from February 1972 to August 1986.

The claim of whether there was clear and unmistakable error 
(CUE) in the Board of Veterans' Appeals' (Board) July 1998 
decision, which denied entitlement to an increased rating for 
PTSD, currently evaluated as 50 percent disabling, is the 
subject of a separate decision.


REMAND

Under the provisions of 38 U.S.C.A. § 7105(a) (West 1991), an 
appeal to the Board must be initiated by a notice of 
disagreement and completed by a substantive appeal after a 
statement of the case is furnished to the veteran.  In 
essence, the following sequence is required:  There must be a 
decision by the Regional Office (RO), the veteran must 
express timely disagreement with the decision, the Department 
of Veterans Affairs (VA) must respond by explaining the basis 
of the decision to the veteran, and finally the veteran, 
after receiving adequate notice of the basis of the decision, 
must complete the process by stating his argument in a 
timely-filed substantive appeal.  See 38 C.F.R. §§ 20.200, 
20.201, 20.202, and 20.203 (2000).

In a December 1999 rating decision, the RO addressed the 
claim of entitlement to an increased evaluation for PTSD.  A 
timely notice of disagreement to this decision was received 
in May 2000.  In a February 1998 rating decision, the RO 
addressed the claims of entitlement to service connection for 
chloracne, entitlement to service connection for peripheral 
neuropathy with pain and fatigue as a result of exposure to 
herbicides, entitlement to an increased evaluation for tinea 
corporis, entitlement to an increased evaluation for 
hypertension, entitlement to a compensable evaluation for 
hemorrhoids, entitlement to a compensable evaluation for a 
status post right knee laceration, and entitlement to a total 
rating based on individual unemployability due to service-
connected disabilities.  Written disagreement with this 
decision was submitted by the veteran in September 1998 and, 
apparently, in October 1998.  

The Board believes the September 1998 statement to be a valid 
notice of disagreement with the February 1998 rating action.  
See EF v. Derwinski, 1 Vet. App. 324, 326 (1991).  As has 
been found by U.S. Court of Appeals for Veterans Claims 
(Court), the statute, 38 U.S.C.A. § 7105 (West 1991), does 
not impose technical pleading requirements.  Tomlin v. Brown, 
5 Vet. App. 355  (1993).

As no statement of the case appears to have been issued with 
regard to either the December 1999 or February 1998 rating 
decisions, under the Court's recent decision in Manlincon v. 
West, 12 Vet. App. 238, 240 (1999), the Board must instruct 
the RO that they remain pending in appellate status (see 
38 C.F.R. § 3.160(c) (2000)) and require further action.  See 
38 U.S.C.A. § 7105 (West 1991); 38 C.F.R. § 19.26 (2000).  In 
this regard, it is important to note that these claims are 
not before the Board at this time and will only be before the 
Board if the veteran or his representative files a timely-
filed substantive appeal.  The Board's actions regarding 
these issues are only directed at this time to fulfill the 
requirements of the Court in Manlincon.


On the basis of the foregoing, the case is REMANDED for the 
following action:

The RO should issue a statement of the 
case to the veteran and his 
representative, addressing the issues 
listed above, and including citation to 
all relevant law and regulation pertinent 
to these claims.  The veteran and his 
representative must be advised of the 
time limit in which he may file a 
substantive appeal.  38 C.F.R. 
§ 20.302(b) (2000).  Then, only if the 
appeal is timely perfected, the issues 
are to be returned to the Board for 
further appellate consideration, if 
otherwise in order. 

The RO must review the claims file and 
ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied.  For further guidance 
on the processing of this case in light 
of the changes in the law, the RO should 
refer to VBA Fast Letters 00-87 
(November 17, 2000), 00-92 (December 13, 
2000), and 01-02 (January 9, 2001), as 
well as any pertinent formal or informal 
guidance that is subsequently provided by 
VA, including, among other things, final 
regulations and General Counsel precedent 
opinions. 

The veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.

		
	M. Sabulsky
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).





